Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.772 Page 1 of 13




                EXHIBIT “D”
                                EXHIBIT "D"             17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.773 Page 2 of 13

                              Amanda Daniels 8/24/2018


    1               IN THE UNITED STATES DISTRICT COURT

    2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    3
        _______________________________________
    4                                          )
        MICHELLE MORIARTY, AN INDIVIDUAL, AS   )
    5   SUCCESSOR IN INTEREST TO THE ESTATE    )
        OF HERON MORIARTY AND AS GUARDIAN AD   )
    6   LITEM TO ALEXANDRIA MORIARTY, ELIJAH   )
        MORIARTY, AND ETERNITY MORIARTY,       )
    7                                          ) CASE NO.
                                               ) 3:17-CV-01154-LAB-
    8                       Plaintiffs,        ) AGS
                                               )
    9                  vs.                     )
                                               )
   10   COUNTY OF SAN DIEGO, DR. ALFRED        )
        JOSHUA, INDIVIDUALLY, AND DOES 1       )
   11   THROUGH 10, INCLUSIVE,                 )
                                               )
   12                       Defendants.        )
        _______________________________________)
   13

   14

   15

   16                    DEPOSITION OF AMANDA DANIELS

   17                        TEMECULA, CALIFORNIA

   18                            AUGUST 24, 2018

   19

   20

   21

   22

   23   REPORTED BY SANDRA NALLEY, CSR NO. 13607

   24

   25

                     Peterson Reporting Video & Litigation Services              1

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.774 Page 3 of 13

                              Amanda Daniels 8/24/2018


    1               IN THE UNITED STATES DISTRICT COURT

    2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    3
        _______________________________________
    4                                          )
        MICHELLE MORIARTY, AN INDIVIDUAL, AS   )
    5   SUCCESSOR IN INTEREST TO THE ESTATE    )
        OF HERON MORIARTY AND AS GUARDIAN AD   )
    6   LITEM TO ALEXANDRIA MORIARTY, ELIJAH   )
        MORIARTY, AND ETERNITY MORIARTY,       )
    7                                          ) CASE NO.
                                               ) 3:17-CV-01154-LAB-
    8                       Plaintiffs,        ) AGS
                                               )
    9                  vs.                     )
                                               )
   10   COUNTY OF SAN DIEGO, DR. ALFRED        )
        JOSHUA, INDIVIDUALLY, AND DOES 1       )
   11   THROUGH 10, INCLUSIVE,                 )
                                               )
   12                       Defendants.        )
        _______________________________________)
   13

   14

   15                       DEPOSITION OF AMANDA DANIELS,

   16   taken at the offices of the Perryman Law Firm, 32605

   17   Temecula Parkway, Suite 314, Temecula, California, on

   18   Friday, August 24, 2018, at 9:07 a.m., before Sandra

   19   Nalley, Certified Shorthand Reporter, CSR No. 13607.

   20

   21

   22

   23

   24

   25

                     Peterson Reporting Video & Litigation Services              2

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.775 Page 4 of 13

                              Amanda Daniels 8/24/2018


    1                       A P P E A R A N C E S:

    2

    3   FOR THE PLAINTIFFS:

    4              MORRIS LAW FIRM
                   BY: CHRISTOPHER S. MORRIS, ESQ.
    5              BY: DANIELLE R. PENA, ESQ.
                   401 West A Street, Suite 1820
    6              San Diego, California 92101
                   619.826.8060
    7              Dpena@morrislawfirmapc.com

    8
        FOR THE DEFENDANT DR. RALPH LISSAUR:
    9
                   WILSON ELSER
   10              BY: MARTY B. READY, ESQ.
                   401 West A Street, Suite 1900
   11              San Diego, California 92101
                   619.321.6200
   12              Marty.ready@wilsonelser.com

   13
        FOR THE DEFENDANT DALE WEIDENTHALER:
   14
                   LAW OFFICE OF JOSEPH T. KUTYLA
   15              BY: JOSEPH T. KUTYLA, ESQ.
                   10620 Treena Street, Suite 230
   16              San Diego, California 92131
                   858.345.9560
   17              Jtklaw@outlook.com

   18
        FOR THE DEFENDANT AMANDA DANIELS:
   19
                   LOTZ, DOGGETT & RAWERS, LLP
   20              BY: JEFFREY S. DOGGETT, ESQ.
                   101 West Broadway, Suite 1110
   21              San Diego, California 92101
                   619.233.5565
   22              Jdoggett@ldr.law.com

   23

   24

   25

                     Peterson Reporting Video & Litigation Services              3

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.776 Page 5 of 13

                              Amanda Daniels 8/24/2018


    1                A P P E A R A N C E S (CONTINUED)

    2

    3   FOR THE DEFENDANT:

    4              OFFICE OF COUNTY COUNSEL
                   BY: CHRISTOPHER J. WELSH, ESQ.
    5              1600 Pacific Highway, Room 355
                   San Diego, California 92101
    6              619.557.4039
                   Christopher.welsh@sdcounty.ca.gov
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                     Peterson Reporting Video & Litigation Services              4

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.777 Page 6 of 13

                               Amanda Daniels 8/24/2018


    1         A.    I don't.

    2         Q.    How about his appearance?         What did he -- how

    3   was his general appearance?        Was he disheveled?         Was he

    4   groomed?    Was he...

    5         A.    I didn't -- there wasn't anything remarkable

    6   that stands out in his appearance, other than the toilet.

    7         Q.    Yeah.    Other than the standing with one or

    8   two feet in the toilet?

    9         A.    Right.

   10         Q.    As you began to have this interaction with him,

   11   I think you alluded to the fact that he started to say

   12   things that were not making sense.           What kind of things

   13   was he saying that were sort of incoherent or not

   14   tracking?

   15         A.    He got agitated when I brought up

   16   hospitalization with him.        He was adamant he did not want

   17   to go to the hospital.

   18         Q.    Okay.

   19         A.    And that's when he threatened if anyone came in

   20   the cell, that he was going to kill them.

   21               This is probably really bad timing, but I have

   22   to go to the bathroom.

   23               MR. DOGGETT:     There's no bad timing.

   24               THE WITNESS:     Sorry.    Too much coffee.

   25               MR. MORRIS:    No problem.       Off the record.

                     Peterson Reporting Video & Litigation Services             48

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.778 Page 7 of 13

                              Amanda Daniels 8/24/2018


    1              MR. DOGGETT:      Join.

    2              MR. MORRIS:     She's pretty well versed in

    3   psychiatric medicine, especially in a custodial setting.

    4              THE WITNESS:      I'm not sure I understand what

    5   your question is.

    6   BY MR. MORRIS:

    7         Q.   All right.     And this is just me as a layperson.

    8   I have no idea.     But somebody who's expressed, hey, I'm

    9   going to kill somebody, right, they're homicidal, are

   10   they also at an increased risk for suicide?

   11              MR. WELSH:     Same objections.

   12              MR. DOGGETT:      Join.

   13              THE WITNESS:      I couldn't say for sure.

   14   Everybody is different.

   15   BY MR. MORRIS:

   16         Q.   And when you saw Mr. Moriarty that day, you

   17   didn't have any knowledge regarding why he had been moved

   18   from Central to Vista on the --

   19              MS. PENA:     26th.

   20   BY MR. MORRIS:

   21         Q.   -- 25th?

   22         A.   No.

   23         Q.   No one had told you that he had expressed

   24   suicidal ideations at Central jail and had been moved to

   25   Vista to be placed in a safety cell?           You didn't know

                     Peterson Reporting Video & Litigation Services             74

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.779 Page 8 of 13

                               Amanda Daniels 8/24/2018


    1   that?

    2         A.   No.

    3         Q.   If you had known that information, right, if

    4   somebody had said, hey, we took him to jail on the 25th,

    5   late that evening, said he was suicidal, we moved him to

    6   Vista to be placed in a safety cell, would that have

    7   given your recommendation for safety cell placement on

    8   the 30th -- on the 31st, would that have made any

    9   difference to you?

   10              MR. DOGGETT:       It calls for speculation.

   11   Incomplete hypothetical.

   12              THE WITNESS:       With every case, I make my own

   13   assessment.    Sure, collateral information, you know,

   14   assists, but I make my own assessment.             I couldn't say

   15   looking back what any information -- I would have done

   16   the same thing if I was in that situation and had the

   17   information I did.

   18   BY MR. MORRIS:

   19         Q.   No -- no stepped-up placement other than safety

   20   cell, right?     I mean, that's just --

   21         A.   Safety cell --

   22              MR. WELSH:      That's vague and ambiguous.

   23              THE WITNESS:       The safety cell is where you put

   24   people if they're suicidal or homicidal.

   25   ///

                      Peterson Reporting Video & Litigation Services             75

                                    EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.780 Page 9 of 13

                               Amanda Daniels 8/24/2018


    1   BY MR. MORRIS:

    2         Q.    Okay.    Let's go ahead and look through your

    3   note if we could, entry date 5/31/2016, 8:55, right, at

    4   the top?

    5         A.    Correct.

    6         Q.    And entered by you, A. Daniels?

    7         A.    Correct.

    8         Q.    And your married name is Martin?

    9         A.    Yes.

   10         Q.    Great.    You wrote -- and this is your note,

   11   right?     You wrote this?

   12         A.    Yes.

   13         Q.    "Forty-three-year-old Caucasian male diagnosed

   14   with bipolar," right?

   15         A.    Correct.

   16         Q.    And "DO" would be disorder?

   17         A.    Correct.

   18         Q.    I'm getting better.        I actually -- don't laugh,

   19   because I'm always a mess when it comes to the shorthand

   20   medical verbiage.      "Prescribed Risperdal."          What is

   21   Risperdal?

   22         A.    An antipsychotic.

   23         Q.    LiC03 is?

   24         A.    Lithium.

   25         Q.    And Benadryl.      What is the difference

                      Peterson Reporting Video & Litigation Services             76

                                    EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.781 Page 10 of 13

                              Amanda Daniels 8/24/2018


    1         A.   Correct.

    2         Q.   Did that involve Sergeant Weidenthaler?

    3         A.   No.

    4         Q.   Do you know if it was Deputy Guillory or Deputy

    5    Johnson or any of the other liaisons?           Can you name who

    6    it was who would be with you at that time?

    7         A.   I can't recall for sure.

    8         Q.   So at the conclusion of your meeting with --

    9    and assessment of Mr. Moriarty, the positive development

   10    was that he was agreeing to take his medicine?

   11         A.   Yes.

   12         Q.   And you thought if he takes his medicine, he's

   13    likely to improve, correct?

   14         A.   That's the hope.

   15         Q.   That's the plan?

   16         A.   Right.

   17         Q.   And then the concerning -- most concerning part

   18    of that visit was that he was threatening to kill whoever

   19    would come in his cell if someone tried to move him to a

   20    mental hospital or mental unit?

   21         A.   Yes.

   22         Q.   Okay.

   23              MR. WELSH:     That's all the questions I have.

   24    Thank you for your time.

   25              MR. READY:     Nothing.

                     Peterson Reporting Video & Litigation Services            121

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.782 Page 11 of 13

                              Amanda Daniels 8/24/2018


    1                              EXAMINATION

    2    BY MR. KUTYLA:

    3          Q.   Joe Kutyla.    I represent Dale Weidenthaler.            I

    4    have a few questions.

    5          A.   Okay.

    6          Q.   On Exhibit 1, referring to your report, do you

    7    have that in front of you?

    8               MR. DOGGETT:     Yeah.    The one on top.         There you

    9    go.

   10    BY MR. KUTYLA:

   11          Q.   Down at the bottom under Plan, I'll let you

   12    read from it.     It says, "Discussed safety cell placement

   13    for HI with deputy."     Were there any other reasons, other

   14    than what you have stated in this report, for the safety

   15    cell placement?

   16          A.   Just homicidal ideation.

   17          Q.   Right.   So this report accurately reflects all

   18    of the reasons that you had for recommending a safety

   19    cell placement for Mr. Moriarty; is that correct?

   20          A.   Yes.

   21          Q.   Okay.    And earlier you talked about criteria

   22    for placement in a safety cell, and you mentioned

   23    currently a danger to self, currently a danger to others,

   24    and you defined imminent as present.          Did I more or less

   25    accurately state what you had said earlier?

                     Peterson Reporting Video & Litigation Services               122

                                   EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.783 Page 12 of 13

                               Amanda Daniels 8/24/2018


    1         A.     Yes.

    2         Q.     Okay.   If you had felt that Mr. Moriarty met

    3    any of those criteria after you had examined him on

    4    May 31st, would you have put that into your report?

    5                MS. PENA:    Vague.

    6                THE WITNESS:     I'm sorry.      So the question is

    7    again?

    8    BY MR. KUTYLA:

    9         Q.     If you had felt that Mr. Moriarty -- I'll

   10    rephrase.

   11                If you felt that Mr. Moriarty was currently,

   12    that is imminently or presently a danger to himself after

   13    you examined him on May 31st, would you have put that

   14    into your report?

   15                MS. PENA:    Vague.     The document speaks for

   16    itself.

   17                MR. MORRIS:    Assumes facts not in evidence.

   18    The report actually indicates that.

   19                THE WITNESS:     Yes.

   20    BY MR. KUTYLA:

   21         Q.     Thank you.

   22                Do you recall if there was a second cell

   23    extraction going on in the same housing unit around the

   24    same time that you saw Mr. Moriarty?

   25                MS. PENA:    Calls for speculation.

                      Peterson Reporting Video & Litigation Services            123

                                    EXHIBIT "D"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-7 Filed 10/08/18 PageID.784 Page 13 of 13

                                Amanda Daniels 8/24/2018


    1              THE WITNESS:        I don't remember.

    2    BY MR. KUTYLA:

    3         Q.   Do you remember there was another inmate who

    4    had gassed another deputy the same morning that you saw

    5    Mr. Moriarty?

    6              MS. PENA:       Calls for speculation.         Lacks

    7    foundation.

    8              THE WITNESS:        I don't.

    9    BY MR. KUTYLA:

   10         Q.   You don't?       Do you recall there being a team of

   11    deputies in their gear and so forth that they usually

   12    wear for cell extractions being assembled anywhere near

   13    Mr. Moriarty's cell at or around the time you had done

   14    your assessment of Mr. Moriarty?

   15              MS. PENA:       Calls for speculation.         Lacks

   16    foundation.

   17              THE WITNESS:        I can recall people being in

   18    their gear.    I don't -- in that area.           I don't know if it

   19    was that day.

   20    BY MR. KUTYLA:

   21         Q.   Okay.      Have you ever spoken to

   22    Dale Weidenthaler regarding this incident?

   23         A.   No.

   24         Q.   And did you ever have any conversation with

   25    Dale Weidenthaler on May 31st, the day of these events?

                       Peterson Reporting Video & Litigation Services            124

                                     EXHIBIT "D"                   17cv1154-LAB(AGS)
